internal_revenue_service department of the treasury number release date index number in re washington dc person to contact telephone number refer reply to cc intl plr-118803-99 date date legend taxpayer drc drc a tax years b tax years cpa firm dear this replies to a letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 as follows to file the agreement and certification described in sec_1_1503-2a d with respect to drc for tax years and of a tax years and with respect to drc for tax years through of b tax years to replace such agreements and certifications with the agreement described in sec_1_1503-2 as provided in sec_1_1503-2 and to file the agreement and certification described in sec_1_1503-2 with respect to drc for tax years and of a tax years and with respect to drc for tax years through of b tax years additional information was submitted in letters dated date and date plr-118803-99 the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process taxpayer does not have an internal tax department thus taxpayer relied upon cpa firms and for the preparation of taxpayer’s consolidated federal_income_tax returns to ensure that all relevant statutory and regulatory federal_income_tax requirements were adequately addressed however there was a failure to comply with the requirements of sec_1_1503-2a d and sec_1_1503-2 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the standards set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides standards for extensions of time for making regulatory elections when the deadline for making the election is other than a due_date prescribed by statute sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the election that is the subject of this ruling_request is a regulatory election as defined in sec_301_9100-1 therefore the commissioner has discretionary authority pursuant to sec_301_9100-3 to grant taxpayer an extension of time provided that taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government based on the facts and circumstances of this case we conclude that taxpayer satisfies the standards of sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter as follows plr-118803-99 to file the agreement and certification described in sec_1_1503-2a d with respect to drc for tax years and of a tax years and with respect to drc for tax years through of b tax years to replace such agreements and certifications with the agreement described in sec_1_1503-2 as provided in sec_1_1503-2 and to file the agreement and certification described in sec_1_1503-2 with respect to drc for tax years and of a tax years and with respect to drc for tax years through of b tax years the granting of an extension of time to file the agreements and certifications for the years at issue is not a determination that taxpayer is otherwise eligible to make the election sec_301 -1 a no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented a copy of this ruling letter should be associated with the agreements and certifications this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to taxpayer and the other authorized representative sincerely s allen goldstein reviewer office of the associate chief_counsel international
